BY THE COURT:
Epitomized Opinion
The plaintiff began action to partition of two 80 acre tracts of land between herself and defendant. The commissioners reported against division, and appraised each tract separately. The Common Pleas overruled plaintiff’s objection to the rule of the commissioners, and ordered the premises sold. The Court of Appeals held “no appeal lies from the order under consideration.” The Supreme Court held:
1. That it has recently decided, in 104 OS., 188, that the term “judgment” appearing in Sec. 6, Art. IV, Ohio Const., as amended in 1912, is no longer limited to the restricted meaning given it formerly by the legislature in 11582 GC., but it now comprehends all decrees and final orders rendered by a court of competent jurisdiction which determine the rights of the parties affected thereby.